Title: From George Washington to Major General John Sullivan, 11 October 1778
From: Washington, George
To: Sullivan, John


          
            Dear Sir
            Head Quarters Fredericksburg 11th Octob. 1778
          
          I have just recd advice that on the evening of the 9th about forty sail of Vessels were seen off Stamford standing to the Eastward. The weather was then, and has been since, so thick, that it could not be discovered whether they had troops on Board or how many of them were ships of War. It is more than probable that they are intended for Newport. You will therefore endeavour if they put in there to learn their design. By my last accounts from Jersey the enemy were still foraging in Bergen. They had attempted nothing offensive since the surprise of Baylors Regt. I am &c.
          
          p.s. The report of the Men of War having sailed from the Hook was premature, they were there upon the 7th.
          
        